MEMORANDUM *
Defendant Mark Young appeals his conviction and his sentence. We affirm both.
As an initial matter, we decline to consider several of Young’s claims because the deficiencies in Young’s briefs constitute abandonment of these claims. An appellant must state in his or her argument, “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” Fed. R.App. P. 28(a)(9)(A). If an appellant fails to provide supporting argument and authority, the claim is abandoned. United States v. Belgarde, 300 F.3d 1177, 1181 n. 1 (9th Cir.2002); Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182 (9th Cir.2001). We find that Young abandoned his claims regarding his motion to dismiss for insufficient evidence; rejection of his proposed jury instruction; and cumulative error.
The remainder of Young’s claims regarding the guilt phase of the trial are without merit.
As to Young’s appeal of his sentence, we find no error in the district court’s application of the United States Sentencing Guidelines. Young’s ex post facto argument is foreclosed by United States v. Dupas, 419 F.3d 916, 920-21 (9th Cir.2005) (holding that Booker applies retroactively). The district court acted within its discretion in sentencing Young to a term within the Guidelines’ recommended range, after proper consideration of the other 18 U.S.C. § 3553(a) factors.
Accordingly, we AFFIRM the judgment of the district court.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.